Per Curiam.
The relator presented a claim against the estate of Moses W. Field, to the commissioners appointed on such estate, for $3,500. The decision of the commissioners disallowing the claim was filed November 23, 1889. No appeal was made or claimed by Smith from the report of the commissioners within 60 days, as required by statute; but on March 31, 1890, an application was made by C. C. Burt, as attorney for Smith, for leave to appeal from the report of the commissioners disallowing the claim, under How. Stat. §§ 5948, 6784. A hearing was had before the circuit judge, and the application denied. We are asked to review this action by mandamus.
*94It is not necessary for us to recite the grounds upon which the application was based. The application was one which appealed to the discretion of the circuit judge, and we decline to review the exercise of such discretion, except in cases where it clearly appears that the discretion has been abused. There is nothing to indicate that in this case.
The application for mandamus will be denied.